Citation Nr: 0945090	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-32 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for soft 
tissue sarcoma, claimed as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in January and February 
2005 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, which determined that new and 
material evidence has not been submitted to reopen a claim of 
service connection for soft tissue sarcoma.  

During the pendency of this claim and appeal, the Veteran 
moved from New Orleans to Houston, Texas, due to Hurricane 
Katrina.  As a result, the Houston RO now has jurisdiction 
over this appeal.  

For reasons discussed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.


REMAND

Entitlement to service connection for soft tissue sarcoma, 
claimed as secondary to herbicide exposure, was denied in a 
rating decision dated July 1998.  At that time, the RO 
considered VA outpatient treatment records and VA examination 
reports which showed the Veteran had a bilateral foot 
condition diagnosed as plantar keratosis.  However, the RO 
denied the Veteran's claim because there was no competent 
medical evidence of record which showed a diagnosis of soft 
tissue sarcoma.  The Veteran did not appeal the RO's 
determination; therefore, the July 1998 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006), which established new requirements 
regarding VCAA notice and reopening claims.  The Court held 
that the VCAA notice in a matter where a veteran is 
attempting to reopen a claim must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  

In the present appeal, the Veteran was provided with notice 
as to what "new and material evidence" means generally, but 
he was not provided the reasons for the previous denial or a 
description of what evidence would be necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial, as required by Kent.  The Veteran has not submitted 
evidence which substantiates his claim and there is no other 
indication that he is aware of the reasons for the previous 
denial.  As such, the Board cannot find that VA's failure to 
provide the Veteran with adequate notice was not harmful or 
prejudicial to him.  See Skinseki v. Sanders, 129 U.S, 1696, 
1704 (2009).  Therefore, a remand is needed in order to 
provide the Veteran with adequate notice.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the Veteran in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) are fully complied with.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Generally, the reasons for the previous 
denial and a description of what evidence 
would be necessary to substantiate the 
elements required to establish service 
connection that were found insufficient in 
the prior rating action, as described 
above. 

2.	Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


